Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Sam Lamar Busby, Appellant                            Appeal from the County Court at Law No. 1
                                                       of Hunt County, Texas (Tr. Ct. No.
 No. 06-15-00107-CR         v.                         CR1401047). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Sam Lamar Busby, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 26, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk